Name: COMMISSION REGULATION (EC) No 300/95 of 14 February 1995 amending Regulation (EC) No 1077/94 opening a standing invitation to tender for the export of bread-making wheat held by the French intervention agency
 Type: Regulation
 Subject Matter: trade policy;  plant product;  trade;  Europe
 Date Published: nan

 15. 2. 95 PEN No L 35/9Official Journal of the European Communities COMMISSION REGULATION (EC) No 300/95 of 14 February 1995 amending Regulation (EC) No 1077/94 opening a standing invitation to tender for the export of bread-making wheat held by the French intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden, and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (2), as amended by Regulation (EC) No 120/94 (3), lays down the procedure and conditions for the disposal of cereals held by the intervention agencies ; Whereas Commission Regulation (EC) No 1077/94 (4), as last amended by Regulation (EC) No 2981 /94 (*), opened a standing invitation to tender for the export of 1 400 000 tonnes of bread-making wheat held by the French inter ­ vention agency ; whereas, in the communication of 26 January 1995, France informed the Commission of the intention of its intervention agency to alter the list of places of storage ; whereas Annex I to Regulation (EC) No 1077/94 must therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EC) No 1077/94 is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 February 1995. For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 191 , 31 . 7. 1993, p. 76. (3) OJ No L 21 , 26. 1 . 1994, p. 1 . (4) OJ No L 120, 11 . 5 . 1994, p. 9 . 0 OJ No L 315, 8 . 12. 1994, p. 4. 15. 2. 95No L 35/10 I EN I Official Journal of the European Communities ANNEX 'ANNEX I (tonnes) Place of storage Quantity Amiens 320 000 Bordeaux 3 000 ChÃ ¢lons-sur-Marne 75 000 Lille 320 000 Nancy 20 000 Nantes 57 000 ParÃ ­s 25 000 Poitiers 54 000 Rennes 58 000 Rouen 430 000 OrlÃ ©ans 38 000'